DETAILED ACTION

Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because the abstract should be in a single page without figure, and the word “disclsorure”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art Chance (WO 8301407) in view of Admitted Prior Art Oda et al. (US 8,282,333).


    PNG
    media_image1.png
    458
    386
    media_image1.png
    Greyscale
As per claims 1-19, Chance teaches a robotic system including a manipulator arm (see Fig. 1, element 22) for moving a device to a predetermined point within a working volume under control of microprocessor based control (see Fig. 1, element 24). The manipulator arm includes various sections and joints defining a base (see Fig. 1, element 32), a shoulder (see Fig. 1, element 40) an arm and a wrist (see Fig. 1, element 42). The wrist is jointed to pivot about a pitch axis (see Fig. 1, element 58) and a roll axis (see Fig. 1, element 60). The manipulator is arranged to pivot the arm about the base axis (38) and shoulder axis (see Fig. 1, element 44), which axes intersect at a common point (A). The arm includes a section which is extendable through the use of telescoping links (see Fig. 1, elements 46, 48, 50). The wrist is mounted on the end of the telescoping links, with the pitch (see Fig. 1, element 58) and roll (see Fig. 1, element 60) axes intersecting at a second point (B). The second point lies along the extension axis of the arm 
Oda et al. teaches a robot system comprising a track member defining a traveling axis; a slider attached to said track member and capable of traveling along said traveling axis; a first arm attached to said slider and capable of swinging about a first swing axis; a second arm attached to said first arm and capable of swinging about a second swing axis parallel to said first swing axis (Claim 1 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce into the teachings of Chance et al. the robot system as taught by Oda et al., because this modification would have “The robot includes a track member defining a traveling axis extending in a direction perpendicular to the first side wall of the cover of the machine tool” (Oda’s et al. abs.), thereby improving the robot system for carrying out an operation as a whole.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.

US-3960285 is directed to a material handling apparatus includes an improved force transmitting assembly which is utilized to rotate a base boom section relative to a cradle and to retain the base boom section against axial movement relative to the cradle. The force transmitting assemby is advantageously disposed between an inner end portion of the base boom section and an upstanding end portion of the cradle and includes a gear drive arrangement which is operated by a relatively high speed motor to rotate the base boom section about its central axis at a relatively low speed. The gear drive arrangement includes a stator or internally toothed ring gear which is fixedly connected with the cradle. A rotor gear or wheel has an external diameter which is less than the internal diameter of the ring gear and has external teeth which are disposed in meshing engagement with the internal teeth of the ring gear. The central axis of the rotor gear is offset from the central axis of the ring gear. An eccentric is rotatable by the relatively high speed motor to effect orbital movement of the rotor gear about the central axis of the ring gear. During this orbital movement of the rotor gear, the teeth of the ring and rotor gears cooperate to effect rotational movement of the rotor gear about 
US-3836025 is directed to a self-propelled, low profile material-handling vehicle mounted on a pair of front wheels and a pair of rear wheels. The vehicle supports an extendible boom rotatable around a horizontal pivot axis that is substantially located above the rear wheels. A cab for a driver is located on one side of the boom, and a load-carrying platform is located on the side of the boom opposite the cab. A well located in the vehicle body between the cab and the load-carrying platform is positioned lower than the pivot axis of the boom and is arranged to receive the boom when it is pivoted downward toward the front wheels so that a load can be maneuvered below grade level. The pivot axis is vertically located above the top of the wheels and below the top of a steering wheel located within the cab so that the driver's vision is substantially unobstructed when a load is carried by the boom close to the grade level;
US-6085670 is directed to a uni-directional tilt mechanism for supporting a robotic arm mechanism or other structures includes a simplified system of two motors for tilting a support platform 

mechanism. The multi-directional tilt stacked platform system can be used to align a Z-axis of a transferred substrate with cassettes or workstations in which substrate is to be placed by the robot;
US-4978274 is directed to a robotic device has various drives which move a pickup/release mechanism along a compound path of movement between pickup and release positions. Individual drives contribute individually to the compound motion and each is associated with counting unit/memories which control the drives so that the drives initiate motion in rapid mode followed by slow mode and then termination. The apparatus is constructed to minimize inertia forces so that the drives are not required to have high power input and so that the construction may be of light weight;
US-20170205688 is directed to a camera slider has a base and a tubular hollow arm pivotally attached to the base. A counterweight carriage is supported on the arm on carriage rollers. An electric drive motor moves the counterweight carriage linearly on top of the arm. A slider counterweight is movable between ends of the arm to maintain the arm in balance. 
US-8621954 is directed to systems and methods that may compensate for the effect of gravity on certain haptic devices, such as haptic-robot devices. An example embodiment of the disclosed systems and methods may take the form of a gravity-compensation system that includes (a) a carriage coupled to a rod having a first axis, wherein the carriage is configured to move along the first axis, (b) a displacement mechanism coupled to the carriage, wherein the displacement mechanism is configured to move the carriage along the first axis of the rod based on a displacement of an extendable arm along the first axis, and (c) a restorative-force mechanism configured to exert, on the carriage, a restorative force that acts along a second axis. The gravity-compensation system acts in a primarily passive manner, helping to ensure the safety of users at the point of human-robot interaction (pHRI);
Masia et al., A Modular Mechatronic Device for Arm Stiffness Estimation in Human–Robot Interaction;
Wang et al., FEEDBACK CONTROL OF VIBRATIONS IN A MOVING FLEXIBLE ROBOT ARM WITH ROTARY AND PRISMATIC JOINTS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    150
    150
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B